IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                           Assigned on Briefs February 21, 2002

     OMAWALI ASHANTI SHABAZZ, a/k/a FRED EDMOND DEAN v.
                  GREELEY WELLS, ET AL.

                      Appeal from the Circuit Court for Sullivan County
                              No. 2720    R. Jerry Beck, Judge

                                      FILED JULY 31, 2002

                                 No. E2001-02315-COA-R3-CV


In this suit, wherein Omawali Ashanti Shabazz, a/k/a, Fred Edmond Dean, seeks to acquire certain
materials held in the office of the District Attorney General. The Trial Court denied the relief he
sought because, under Tenn.R.Crim. P. 16, he was not entitled to the material while a post-
conviction proceeding was pending. We affirm.

       Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                    Cause Remanded

HOUSTON M. GODDARD, P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., joined.

Omawali Ashanti Shabazz, a/k/a Fred Edmond Dean, Pro Se

Paul G. Summers, Attorney General & Reporter, Michael E. Moore, Solicitor General, and Michael
A. Meyer, Assistant Attorney General, Nashville, Tennessee, for the Appellees

                                             OPINION

       Omawali Ashanti Shabazz, a/k/a Fred Edmond Dean, files suit seeking access to files in the
possession of Greeley Wells, District Attorney General, and Barry Staubus, his Assistant, relating
to criminal charges which had been brought against him.

        The Defendants filed a Rule 12 motion to dismiss, which the Trial Judge treated as a motion
for summary judgment, having considered matters which he deemed to be beyond the allegations
of the original suit. Upon consideration of the briefs filed by the parties, the Trial Court concluded
that disposition of the case was controlled by Waller v. Bryan, 16 S.W.3d 770 (Tenn. Ct. App.
1999), wherein this Court held that when a post-conviction proceeding was pending a party could
not avail himself of the provisions of Tenn.R.Crim.P. 16.1

       Mr. Shabazz appeals contending that he was convicted of two charges, one for second degree
murder and the second for attempted second degree murder. He points out that although the post-
conviction proceeding was still pending as to the second charge, one was not as to the first.

       In addressing this issue on Mr. Shabazz's motion to alter or amend, the Trial Court made the
following observations with which we concur:

                                                           Analysis

              1. Waller v. Bryant seems to stand for the theory that a uniform practice should
              exist and the theory put forward is that only one or the other means of discovery
              should exist where a post-conviction petition is pending a final decision.

              2. Considering that the two crimes arose from the same exact incident as to time,
              place, and motive, it would seem doubtful that the Court of Criminal Appeals
              intended that there be a deviation because one such charge might become final.
              Such a finding as suggested by the plaintiff could result in some strange
              proceeding. For example, a defendant might be convicted of murder by use of an
              automobile and also driving the vehicle without proper registration. At the
              completion of his thirty day sentence for violation of registration, he then seeks
              the entire district attorney’s file on the theory that his Class C misdemeanor case
              was complete. Such a ruling would defeat the purposes of our discovery rules.

                Finding. Although the plaintiff has raised a novel issue, the result he seeks
              would defeat the purposes of the Tennessee Rules of Criminal Procedure.

        For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for collection of costs below. Costs of appeal are adjudged against Mr. Shabazz.



                                                            _________________________________________
                                                            HOUSTON M. GODDARD, PRESIDING JUDGE




          1
                    (a)(2). Information Not Subject to Disclosure. -- Except as provided in paragraphs (A), (B), and (D)
of subd ivision (a) (1), this rule does not authorize the discovery or inspection of reports, memoranda, or other internal
state documents made by the district attorney general or other state agents or law-enforcement officers in connection
with the investigation or prose cution o f the case, or o f statemen ts mad e by state w itnesses or pro spective state w itnesses.



                                                               -2-